Citation Nr: 0002214	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  93-11 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
residuals of a fracture of the right femur and tibia with 
impairment of the femoral artery and sciatic nerve and 
degenerative joint disease of the right knee.  

2.  Entitlement to an evaluation in excess of 40 percent for 
residuals of a fracture of the left femur with sciatic nerve 
involvement, due to a shell fragment wound.  

3.  Entitlement to an evaluation in excess of 10 percent 
prior to November 21, 1997, for degenerative joint disease of 
the left ankle, and to a rating in excess of 20 percent 
thereafter.  

4.  Entitlement to special monthly compensation based upon 
the loss of use of both lower extremities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from February 1967 to November 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 and an October 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine. 

In March 1995, the Board remanded this case for further 
development. 
Thereafter, in December 1997 the Board again remanded this 
case to the RO for development.  This case is now once again 
before the Board for review. 

During the course of this appeal the rating for the veteran's 
residuals of a fracture of the right femur and tibia with 
impairment of the femoral artery and sciatic nerve and the 
degenerative joint disease of the right knee was increased 
from 60 to 100 percent, due to a total knee replacement,  
effective from February 19, 1999, which is to remain in 
effect until April 1, 2000; the 60 percent rating will be in 
effect thereafter. 

The record shows that the veteran was in receipt of a total 
(100 percent) compensation rating based on individual 
unemployability from January 15, 1971 to March 18, 1992, and 
to a 100 percent schedular combined service-connected rating 
since March 19, 1992.  He is also in receipt of special 
monthly compensation under 38 U.S.C.A. § 1114 (s) and 
38 C.F.R. § 3.350 (I).  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a fracture 
of the right femur and tibia with impairment of the femoral 
artery and sciatic nerve and degenerative joint disease of 
the right knee do not result in complete paralysis of the 
sciatic nerve.  

2.  The veteran's residuals of a fracture of the right femur 
also include a right hip disability, which is productive of 
some pain and limitation of motion of the hip, to include 
limitation of rotation of the thigh with an inability to toe 
out more than 15 degrees.

3.  The veteran's service-connected residuals of a fracture 
of the left femur with sciatic nerve involvement, due to a 
shell fragment wound, do not result in severe paralysis of 
the sciatic nerve.  

4.  The veteran's service-connected degenerative joint 
disease of the left ankle was not productive of more than 
moderate disability prior to November 21, 1997, and has been 
productive of marked disability, but not ankylosis, since 
that time. 

5.  Prior to a right knee replacement in February 1999, the 
veteran's service-connected disabilities did not result in 
loss of effective function of either foot other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with use of a suitable 
prosthetic appliance; there was no loss of balance, 
propulsion, etc., to a degree that  could be accomplished 
equally well by an amputation stump with prosthesis; there 
was no unfavorable complete ankylosis of either knee, or 
complete ankylosis of two major joints of either lower 
extremity, or shortening of either lower extremity of 3 and 
one half inches or more, nor was there complete paralysis of 
either external popliteal nerve and consequent foot drop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve; the veteran 
had indicated that he does not wish to undergo a current 
examination and, therefore, a determination as to his current 
status cannot be made at this time.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for residuals of a fracture of the right femur and tibia with 
impairment of the femoral artery and sciatic nerve and 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.55, 4.71a, Diagnostic Code 5055,  4.124a, 
Diagnostic Code 8520 (1999).

2.  The criteria for a separate 10 percent rating for a right 
hip disability associated with the fracture of the right 
femur have been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5253 (1999).
 
3.  The criteria for an evaluation in excess of 40 percent 
for residuals of a fracture of the left femur with sciatic 
nerve involvement, due to a shell fragment wound, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (1999).

4.  The criteria for a rating in excess of 20 percent 
evaluation for degenerative joint disease of the left ankle, 
prior to November 21, 1997, and to a rating in excess of 20 
percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic 
Code 5271 (1999).

5.  The criteria for entitlement to special monthly 
compensation for loss of use of the lower extremities have 
not been met.  38 U.S.C.A. § 1114(k) (West 1991); 38 C.F.R. 
§ 3.350, 3.655 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 1968, while in service, the veteran sustained 
multiple fragment wounds, described as penetrating, to both 
lower extremities.  The veteran's injuries included a 
severely comminuted fracture of the distal shaft of the right 
femur, a spiral fragment of the distal shaft of the left 
femur, and perforation of the right femoral artery.  In 
November 1968, the veteran was placed on a temporary 
disability retired list and separated from the service.  

In December 1968, the RO assigned a temporary total 
convalescent rating for residuals of multiple fragment wounds 
to both lower extremities.  The veteran underwent a VA 
examination in April 1969.  X-ray examination at that time 
revealed multiple small irregular shrapnel fragments in the 
soft tissue of both buttocks and both thighs, a comminuted 
fracture of the lower third of the shaft of the right femur, 
a healed oblique fracture of the left femur at the junction 
of the middle and distal third, a fracture of the left foot, 
multiple small shrapnel fragments in the soft tissues of the 
right leg and foot and in both femora.  

In June 1970, the RO assigned a 60 percent evaluation for a 
fracture of the right femur and right tibia with involvement 
of the right femoral artery and right sciatic neuropathy, 
residual shrapnel wound, with degenerative joint disease of 
the knee, and a 40 percent evaluation for a fracture of the 
left femur with sciatic neuropathy, residuals shrapnel wound, 
both of which previously had been covered by the veteran's 
convalescent rating.  The evaluation of those disabilities 
has since remained largely unchanged, excepting a number of 
periods of temporary total ratings associated with surgery 
performed on the veteran's right knee.  

In July 1992, the RO granted service connection for 
disabilities that included degenerative joint disease of the 
left ankle, evaluated as 10 percent disabling, left knee 
instability, and bilateral varicose veins, effective March 
1992.  The 10 percent evaluation for the degenerative joint 
disease of the left ankle remained unchanged until the RO, in 
the course of this appeal, increased the evaluation of the 
veteran's disability to 20 percent, effective November 21, 
1997.  The grant of benefits was made subsequent not only to 
the date of the veteran's claim, but to the October 1995 
notice of disagreement that gave rise to this appeal.  At 
issue, therefore, is not only whether the veteran is entitled 
to an evaluation in excess of the 20 percent evaluation 
currently in effect, but whether the veteran is entitled to 
an evaluation in excess of 10 percent prior to November 21, 
1997.  

The RO assigned to the veteran's right extremity disability a 
temporary total evaluation from November 1995 to January 1996 
and then again from February 1996  to April 1996.  More 
recently, in February 1999, the veteran was admitted for an 
elective right total knee arthroscopy in connection with 
which the RO assigned a total rating for a period of slightly 
more than one year, that is still in effect.  
Treatment records since 1992 document complaints that include 
right knee and left ankle pain and right knee instability.  A 
January 1992 entry notes slight stiffness of the left ankle 
and documents range of motion in the ankle from 0 to 85 
degrees.  The veteran reportedly had range of motion in the 
right knee from 0 to 30 degrees, and although there were 
slight findings of the right knee there was otherwise no 
laxity.  

During a VA examination in June 1992, the veteran complained 
that his symptoms had worsened.  He complained of leg 
swelling, muscle cramps, and knee instability.  Examination 
revealed multiple scars of the legs, including several large 
scars associated with muscle loss.  The veteran exhibited 0 
to 90 degrees range of motion in the right knee and 0 to 110 
degrees range of motion in the left knee.  The left knee was 
characterized as stable.  The right knee reportedly exhibited 
mild instability with varus and valgus.  Range of motion in 
the left ankle reportedly was 0 to 15 degrees.  The veteran 
had several points of tenderness and walked with an awkward 
gait with "a lot of" limping.  The impression was bilateral 
fractured femurs, and a fracture of the right tibia with 
multiple shell fragment wounds requiring skin grafting.  The 
examiner observed that the veteran had nerve damage, muscle 
loss and left ankle arthritis.  

A December 1994 report references a history of a traumatic 
fracture of the right femur, reflects the presence of full 
range of motion in the left knee and full extension in the 
right knee, with flexion in the right knee limited to 105 
degrees.  Examination at that time revealed significant 
fullness of the right knee not present on the left, 
tenderness above the popliteal area, and decreased plantar 
and dorsiflexion in the left ankle.  A December 1994 
discharge summary, which includes, among other diagnoses, 
right-sided deep venous thrombosis, popliteal and femoral 
veins, reflects that the veteran was quite functional and 
only experiences pain if on his feet for long periods of 
time.  

A May 1995 letter associated with the claims file references 
multiple scars of the right thigh and skin grafts.  That 
letter characterizes range of motion in the hip and knee as 
excellent.  

In June 1995, the veteran underwent an examination of the 
muscles that revealed  chronic edema of the right lower 
extremity and saphenous vein; it was noted that there were no 
trophic changes that one might expect with a 25 years history 
of injuries.   It was further observed that the veteran was a 
"good candidate" for developing ulcers in the future, and 
that he had not yet "had trouble."  

In July 1995 the veteran underwent another VA examination, 
during which he complained of pain and crackling of the right 
knee and left ankle, as well as low back pain.  Examination 
revealed the thighs to be equal in circumference.  
Examination also revealed a mild difference in calf 
circumference, the right calf being slightly larger than the 
left.  This was characterized as representing possible 
minimal atrophy on the left because the veteran was left side 
dominant.  The veteran was able to flex the right hip to 95 
degrees and the left hip to 100 degrees.  He was able to 
extend both hips fully.  The right hip rotated externally to 
20 degrees and internally to 7 degrees; the left hip rotated 
externally to 18 degrees and internally to 18 degrees.  Both 
hips abducted to 30 degrees.  The right knee was bulbous in 
appearance compared to the left, which was characterized as 
normal.  The examiner noted that minimal right knee effusion 
might be present.  The right knee flexed from 0 degrees to 95 
degrees; the left knee flexed from 0 degrees to 113 degrees.  
Both knees reportedly were reasonably stable.  The right 
ankle, which was "somewhat" swollen, demonstrated plantar 
flexion from 0 to 50 degrees and extension to the neutral 
position (0 degrees).  This compared to 12 degrees beyond 
neutral on the left.  Lower extremity strength, estimated as 
at least 3/5 bilaterally, overall, was reportedly "quite 
good."  Strength about the ankles in terms of extension and 
flexion was likewise good.  

A report of a July 1995 neurological examination makes 
reference to mild to moderate impairment of physical 
activities.  The veteran reported during that examination 
that he was able to climb stairs, walk a reasonable distance, 
and that he tolerated activities around the house well 
provided that they did not require lifting.  Examination of 
the lower extremities revealed numerous large and significant 
scars, including three or four scars on the left thigh with 
small entry wounds and large exit wounds.  Examination also 
revealed moderate weakness in left ankle extension and poor 
function of the extensor hallucis longus on the left.  There 
was good function of the ankle and toe extension on the right 
side.  The veteran was unable to stand or walk on the ball of 
his foot because of weakness.  Ankle reflexes were 
essentially absent.  However, gait and stance were normal.  
Impressions included sciatic nerve injury, probably in the 
lower thigh or calves, and secondary back pain. 

A November 1995 letter from a private physician reflects that 
physician's opinion that the veteran ambulated with a genus 
valgus deformity and that his only option was a knee 
replacement.  That month, the veteran underwent a right knee 
arthroscopy with partial medial and lateral meniscectomies, 
in connection with which the veteran later was assigned a 
convalescent rating until January 1, 1996.  A January 1996 
letter from a private physician shows that that the veteran 
had a small foreign body in the right thigh which was 
believed to be most likely a piece of shrapnel; removal was 
recommended.  In January 1996, the veteran underwent excision 
of a foreign body from the right posterior thigh, after which 
the veteran was assigned a second convalescent period from 
February 27, 1996 until April 1, 1996.  

During a March 1996 VA examination of the veins the veteran 
indicated that he could not stand and that he could not walk 
more than one half of a mile.  Examination revealed bilateral 
varicose veins, most extensive on the right side, and 
moderate swelling of the right ankle, as well as mild skin 
changes.  During an examination of the spine in May 1996, an 
examiner observed that the veteran was not walking with a 
cane or crutches.  The veteran indicated that he used Motrin 
for back and knee problems and occasional Oxychodone.  

Examination in October 1997 by a private physician revealed 
complaints of increasing pain in the veteran's knees and 
ankle.  The veteran indicated that he had been doing a fair 
amount of work at home over the previous several weeks, 
particularly standing on ladders, and had markedly increased 
discomfort in his knees.  Examination revealed significant 
crepitus through motion in the left knee and limitation of 
motion in the right knee.  Although the veteran demonstrated 
full extension in the right knee, flexion was limited to 95 
degrees.  The ankle reportedly was significantly limited in 
dorsiflexion.  

A November 1997 examination by a private physician revealed 
that the veteran, who suffered from a valgus deformity of the 
right leg and an arthritic right knee and left ankle, as well 
as anterior left knee pain, worked as an EMT in the Bridgton 
area.  Examination revealed 100 degrees flexion on the right 
and 110 degrees flexion on the left, as well as 5+ quad 
strength.  There were soft tissues wounds throughout and 
moderate anterior knee crepitus on the left, characterized as 
the more symptomatic knee.  Left ankle motion was stiff with 
mild effusion.  Hip motion was satisfactory and pain free.  
The impression was anterior knee pain and arthritic left 
ankle pain.  Subsequent examination that month revealed 
continued complaints of right knee pain.  The veteran 
reportedly demonstrated marked decreased motion of the left 
ankle, although he still had motion present, and the right 
knee had a considerable amount of valgus. 

In February 1999, the veteran underwent a total right knee 
arthroplasty.  A report of hospitalization reflects that 
until that time the veteran had been able to ambulate without 
the need for any device, but that this had become gradually 
more difficult as a result of the progressive nature of the 
veteran's pain.  At the time of hospitalization the veteran 
was able to ambulate only short distances using bilateral 
axillary crutches.  The RO has assigned a total rating, 
effective February 19, 1999, which is still in effect at this 
time and which is scheduled to remain in effect until April 
1, 2000. 

The veteran indicated in a March 27, 1999 statement that he 
did not wish to undergo another VA compensation examination. 

I.  Right Lower Extremity

Residuals of a fracture of the right femur and tibia with 
impairment of the femoral artery and sciatic nerve and 
degenerative joint disease of the right knee is evaluated as 
60 percent disabling under diagnostic codes 8520 and 5055, 
pertaining to paralysis of the sciatic nerve and knee 
replacement (prosthesis), respectively.  Paralysis of the 
sciatic nerve warrants a 60 percent evaluation if incomplete, 
but severe, with marked muscular atrophy.  An 80 percent 
evaluation contemplates compete paralysis with the foot 
dangling and dropping, no active movement possible of the 
muscles below the knee, and/or flexion of the knee weakened 
or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.  A knee replacement (prosthesis) warrants a 60 percent 
evaluation if it results in severe painful motion or weakness 
in the affected extremity and a total evaluation for one year 
following implantation.  38 C.F.R. § 4.71a, Diagnostic Code 
5055.  

Evidence associated with the claims file does not reflect the 
presence of complete paralysis of the sciatic nerve.  
Examination on various occasions has revealed relatively good 
strength in the lower extremity, and neurological examination 
in July 1995 revealed good function of the ankle and toe 
extension on the right side.  Although the veteran has 
articulated various knee complaints, these apparently are 
largely orthopedic in nature.  As such, a higher evaluation 
for paralysis of the sciatic nerve is not available.  The 
veteran did not undergo a total knee replacement until 
February 1999, in connection with which a total evaluation 
has already been assigned.  

Criteria pertaining to the evaluation of limitation of motion 
the hips and knees do not provide for a higher evaluation, 
except in the case of intermediate ankylosis of the hip, 
which warrants a 70 percent evaluation, a 60 percent 
evaluation being available in the case of favorable 
ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5250.  The 
Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation.  However, while there is some 
limitation of motion, his disability clearly does not 
approach ankylosis or complete immobility of that joint.  A 
higher evaluation, as such, is not available.

The provisions of 38 C.F.R. 4.14 preclude the assignment of 
separate ratings for the same manifestations of a disability 
under different diagnoses.  The critical element is that none 
of the symptomatology for any of the conditions is 
duplicative of or overlapping with symptomatology of the 
other conditions.  Esteban v. Brown, 6 Vet. App. 259 (1995).  
The Board finds that, in reviewing the applicable rating 
criteria for residuals of injuries to the femur, knee, 
sciatic nerve, and tibia, and in considering the pertinent 
medical evidence, the veteran is entitled to a separate 10 
percent rating for his pain and functional impairment of the 
right hip under 38 C.F.R. § 4.71a, Code 5253.  That is, the 
medical evidence shows an old femur fracture with some pain 
and limitation of motion of the hip that, and when 
considering 38 C.F.R. §§ 4.40 or 4.45, and DeLuca v. Brown, 8 
Vet. App. 202 (1995), the degree of limitation more closely 
approximates limitation of rotation of the thigh with an 
inability to toe out more than 15 degrees, which warrants a 
10 percent rating under Code 5253.  There is no medical 
evidence to show that pain, weakness, or any other symptoms 
or clinical finding results in additional limitation of 
function to a degree that would support a rating in excess of 
10 percent for the hip.  It is pertinent to note that there 
is no medical or X-ray evidence of nonunion or malunion of 
the right femur fracture.  See 38 C.F.R. § 4.71a, Code 5255.  
As to whether the veteran is entitled to any other separate 
ratings under Esteban, the Board finds that some of the 
symptoms associated with his residuals of a sciatic nerve 
injury overlap with symptoms associated with his thigh (other 
than the hip), knee, and lower leg symptoms so as to 
essentially preclude any additional separate ratings under 
the cited legal authority.  

The Board has also considered rating the veteran's residuals 
of shell fragment wounds of the right lower extremity on the 
basis of the various muscle injuries.  The severity of the 
injury to the right thigh, with a severely comminuted 
fracture of the femur, would result in a 40 percent rating 
under 38 C.F.R. § 4.73, Codes 5313-5316, but such a rating 
would preclude the grant of the separate 10 percent rating 
for the right hip, as each of these muscle codes include hip 
function.  The extent of the muscle damage to the right leg 
would not result in a rating in excess of 20 percent, as 
there is no more than moderately severe injury to the 
affected muscle group.  See 38 C.F.R. § 4.56.  Several of the 
thigh and lower leg muscle codes also involve function of the 
knee.  The Board further notes that a muscle injury rating 
cannot be combined with a peripheral nerve paralysis rating 
of the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55.   

The Board must also bear in mind the amputation rule.  That 
is, the combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed.  For 
example, the combined evaluations for disabilities above the 
knee to the lower third or mid thigh region shall not exceed 
the 60 percent evaluation, diagnostic code 5162.  This 60 
percent rating may be further combined with evaluation for 
disabilities above the knee but not to exceed the above the 
knee amputation elective level.

Simply stated, in considering the totality of the veteran's 
residuals of injuries to his right lower extremity, his 
current 60 percent rating and, as the result of this 
decision, his now separate 10 percent rating for the hip, is 
the maximum level of compensation allowed under the rating 
schedule.   

II.  Left Lower Extremity

Residuals of a fracture of the left femur with sciatic nerve 
involvement, due to a shell fragment wound is evaluated as 40 
percent disabling under diagnostic code 8520.  A 40 percent 
evaluation is warranted under that diagnostic code is 
available for a disability that is moderately severe.  

Examination of the ankle during a July 1995 neurological 
examination revealed peripheral nerve injuries and weakness 
in the ankle extension that was characterized as moderate, as 
well as relatively poor function of the extensor hallucis on 
the left.  Another July 1995 examination characterized 
strength in the area of the ankles as good, and more recent 
records, although they contain some references to stiffness 
of the ankle, do not suggest increased weakness or 
neurological impairment.  The veteran's disability, 
therefore, does not result in severe impairment, and a higher 
evaluation under the criteria pertaining to diseases of the 
peripheral nerves is not available.  

The Board has considered the possibility of a higher 
evaluation under limitation of motion of the knee.  
Limitation of extension warrants a 50 percent evaluation if 
extension is limited to 50 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Ankylosis of the knee warrants a 50 
percent evaluation, if the knee is ankylosed in a position of 
flexion between 20 and 45 degrees.  Examination has not 
revealed significant limitation of motion of the left knee.  
The July 1995 VA examination, for instance, revealed flexion 
from 0 degrees to 113 degrees.  A November 1997 entry 
similarly documents 110 degrees flexion on the left and makes 
no reference to limitation of extension.  Although the 
veteran has articulated complaints of increasing pain in the 
area of the left knee, even considering the veteran's 
complaints of pain and the holding of DeLuca, the veteran, 
who until shortly prior to his most recent surgery was 
climbing ladders, does not experience limitation of motion of 
the left knee analogous to either limitation of extension to 
50 degrees or ankylosis of the knee.  

The Board has also considered the possibility of a higher 
rating under the diagnostic codes pertaining to muscle 
injuries.  However, muscle injuries of the foot and leg do 
not warrant an evaluation in excess of 30 percent.  38 C.F.R. 
§ 4.73.  Muscle injuries to the pelvic girdle and thigh do 
not warrant an evaluation in excess of 40 percent, except in 
the case of severe muscle injuries to Muscle Group XVII, 
which consists of the gluteus maximus, medius, and minimus.  
Such injuries warrant a 50 percent evaluation.  38 C.F.R. 
§ 4.73, Diagnostic Code 5317.  

Although a VA examination shortly after the veteran's 
separation from service contains some evidence of shrapnel 
injuries in the area of the buttocks, these involve an 
anatomical area different from the site of the veteran's 
fracture.  Further, service medical records make reference 
only to the lower extremities or the veteran's thighs.  Later 
examinations have also documented significant scars on the 
veteran's thighs and contain no findings concerning the 
muscles of the buttocks.  The evidence suggests, therefore, 
that any injury to that area was relatively minor compared to 
the veteran's overall injuries and would not warrant 
characterization as severe or even moderately severe.  The 
function of the veteran's hip remains completely intact, and 
the rating criteria applicable to muscle injuries does not 
afford the veteran a possibly higher evaluation.  See 
38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5317 (1999); 
38 C.F.R. §§ 4.56, 4.72, 4.73, Diagnostic Code 5317 (1997); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); 
62 Fed. Reg. 30235 (1997).  A higher evaluation, therefore, 
is not available for the injury to the veteran's left leg.  

III.  Left Ankle

Degenerative joint disease of the left ankle is evaluated as 
20 percent disabling as of November 21, 1997, under 
diagnostic code 5271.  Prior to that time the veteran's left 
ankle disability was evaluated as 10 percent disabling under 
the same diagnostic code.  
Limitation of motion of the ankle warrants a 10 percent 
evaluation if moderate and a 20 percent evaluation if marked.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  
A November 21, 1997 entry reflects the first characterization 
of limitation of motion of the left ankle as moderate.  Prior 
to that time, although treatment records documented slight 
stiffness of the ankle and complaints of pain, a July 1995 
examination of the veteran's muscles demonstrated good range 
of motion of the left ankle when compared to the right.  See 
38 C.F.R. § 4.71, Plate II.  Evidence associated with the 
claims file, therefore, suggests that the veteran's left 
ankle disability was no more than moderate prior to November 
21, 1997.  

An evaluation in excess of 20 percent is not available for 
limitation of motion of the ankle.  A higher evaluation 
requires ankylosis of the ankle in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.  The evidence 
associated with the claims file, even viewed in the light 
most favorable to the veteran, does not suggest the presence 
of ankylosis.  Therefore, a higher evaluation is not 
warranted.  

IV.  Special Monthly Compensation

Special monthly compensation is payable for each anatomical 
loss or loss of use of one foot.  Loss of use of a foot will 
be held to exist when no effective function remains other 
than that which would be equally well served by an amputation 
stump at the site of election below the knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of balance, propulsion, etc., could be accomplished 
equally well by an amputation stump with prosthesis.  For 
example, extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 and one 
half inches or more, will constitute loss of use of the foot 
involved.  Complete paralysis of the external popliteal nerve 
and consequent foot drop, accompanied by characteristic 
organic changes including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve, will be taken as loss of use of the 
foot.  38 C.F.R. § 3.350.  
The veteran does not have ankylosis of either knee or ankle, 
and examination in July 1995 revealed leg lengths to be 
equal.  As discussed above, evidence associated with the 
claims file, including the July 1995 VA neurological 
examination, reveals that the veteran does not have complete 
paralysis in either extremity.  

In July 1995, the veteran's activities, which included 
climbing stairs and walking a reasonable distance, were only 
mildly to moderately impaired, and his gait was relatively 
normal.  In October 1997, the veteran indicated that he had 
been doing a "fair" amount of work at home, including 
standing on ladders.  Further, as noted above, shortly prior 
to his admission in February 1999 the veteran, who reportedly 
lives in a house with a flight of stairs, was able to 
ambulate without assistance.  A report of a February 1999 
hospitalization indicates that, following a total right knee 
arthroplasty, prior to that time, the veteran had been able 
to ambulate without the need of any device, but ambulation 
had become increasingly more difficult as a result of the 
progressive nature of the veteran's pain.  At the time of 
this latter hospitalization, it was noted that he was only 
able to ambulate short distances using bilateral axillary 
crutches.  However, this was shortly after the total right 
knee replacement, which was rated 100 percent at the time.  
(In fact, the 100 percent rating began in February 1999 and 
is to remain in effect until April 1, 2000.  See 38 C.F.R. 
§ 4.71a, Code 5055.)  An examination is warranted to 
determine the veteran's current status, but he has indicated 
that he does not wish to undergo another compensation 
examination.  (See veteran's March 27, 1999 statement.)  
While understandable, the Board must point out that it cannot 
make a determination as to whether there is current loss of 
use of the lower extremities without such an evaluation.  VA 
regulations provide that: [W]hen entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  (b)  
Original or reopened claim, or claim for increase.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(a)(b).

While the veteran has obvious difficulties with ambulation, 
such is compensated by his current 60, 40, 20 and 10, 10 
percent ratings for his right lower extremity, left lower 
extremity, right hip, left knee, and left ankle, 
respectively, along with the 20 and 10 percent ratings for 
his right and left leg varicose veins.  The Board finds that 
there is no the medical evidence to show that the veteran's 
service-connected disabilities result in loss of effective 
function of either foot within the meaning of the cited legal 
authority, other than immediately after a total knee 
replacement, which was compensated (100 percent) at that time 
and for one year thereafter.  There is otherwise no medical 
evidence of loss of balance, propulsion, etc., to a degree 
that could be accomplished equally well by an amputation 
stump with prosthesis; there is no unfavorable complete 
ankylosis of either knee, or complete ankylosis of two major 
joints of either lower extremity, or shortening of either 
lower extremity of 3 and one half inches or more, nor is 
there complete paralysis of either external popliteal nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, aside from the 
separate 10 percent rating for the veteran's right hip, as 
the preponderance of the evidence is against the appellant's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
                                




ORDER

An evaluation in excess of 60 percent for residuals of a 
fracture of the right femur and tibia with impairment of the 
femoral artery and sciatic nerve and degenerative joint 
disease of the right knee, is denied.

Entitlement to a separate 10 percent rating for a right hip 
disability due to a femur fracture is granted.  

An evaluation in excess of 40 percent for residuals of a 
fracture of the left femur with sciatic nerve involvement, 
due to a shell fragment wound, is denied.

An evaluation in excess of 10 percent for degenerative joint 
disease of the left ankle, prior to November 21, 1997, and to 
a rating in excess of 20 percent thereafter, is denied.

Entitlement to special monthly compensation for loss of use 
of the lower extremities is denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

